Title: From George Washington to Alexander Hamilton, 19 March 1791
From: Washington, George
To: Hamilton, Alexander



[Philadelphia, 19 March 1791]

Pay or cause to be paid to the Secretary of State Forty thousand Dollars to be applied to the purposes of the Act, entitled “An Act providing the means of Intercourse between the United States and foreign Nations” for which this shall be your warrant. Given under my hand at Philadelphia the nineteenth day of March, in the year one thousand seven hundred & ninety one.

Go: Washington

